         Case 4:19-cv-11093-TSH Document 106 Filed 05/25/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                              DOCKET NO. 4:19-cv-11093-TSH

 PAUL JONES,
                                                           DEFENDANT’S FOR PROTECTIVE
         Plaintiff                                         ORDER SEEKING TO HAVE THE
                                                           COURT ORDER PLAINTIFF
 v.                                                        WITHDRAW SUBOENAS SENT BY
                                                           PURSUANT TO RULE 45 OF
 MONTACHUSETT REGIONAL TRANSIT                             THE FEDERAL RULES OF
 AUTHORITY, Et Al.,                                        CIVIL PROCEDURE

         Defendants



       Defendant Montachusett Regional Transit Authority (“Defendant” or “MART”) hereby

requests that this honorable Court issue an order requiring Plaintiff to withdraw the subpoenas he

purports to have filed and served or intends to serve pursuant to Rule 45 of the Federal Rules of

Civil Procedure on: 1) the United States Equal Employment Opportunity Commission (EEOC)

Boston Branch; 2) Executive Office of Health and Human Services; 3) Sharna Small-Borsellino,

Director of Human Services Transportation; and, 4) Commonwealth of Massachusetts Mass

Health. By the subpoenas, Plaintiff seeks to have the recipients produce documents he claims to

be relevant to his lawsuit. In addition, the Defendant respectfully requests that this honorable

Court issue an order requiring Plaintiff to withdraw the “Subpoena to Testify at a Deposition” to

Sandra J. Mulcahy, Brokerage Operations Manager that Plaintiff has also filed. As grounds

therefore, Defendant states that the five (5) subpoenas are beyond the discovery allowed by the

Court at this time.

       By Orders dated April 28, 2021 and May 5, 2021(collectively, “Court’s Orders”), the

Court allowed the parties to conduct limited discovery in this matter focused only on the issue of
          Case 4:19-cv-11093-TSH Document 106 Filed 05/25/21 Page 2 of 4




whether the Plaintiff was an employee of the Defendant or an independent contractor.

Specifically, the Court allowed the parties to each propound one set of document requests (not to

exceed 10 requests), 10 interrogatories (with no discrete subparts) and 10 requests for

admissions. The Court also allowed each party to conduct one (1) deposition only on the issue of

whether Plaintiff was an employee of Defendant or an independent contractor. (Docket Entries

95 and 101). Despite these clear orders and limitation placed on discovery, Plaintiff has filed

and intends to or has already served subpoenas containing “First Set of Requests for Production

of Documents” to: 1) the United States Equal Employment Opportunity Commission (EEOC)

Boston Branch; 2) Executive Office of Health and Human Services; 3) Sharna Small-Borsellino,

Director of Human Services Transportation; and 4) Commonwealth of Massachusetts Mass

Health as well as a “Subpoena to Testify at a Deposition” to Sandra J. Mulcahy, Brokerage

Operations Manager.1

         The five (5) subpoenas are beyond the ten (10) interrogatories, ten (10) requests for

documents, ten (10) requests for admissions and one (1) deposition the Court allowed each party

to propound at this stage. The documents requested in the subpoenas also go beyond the narrow

issue of the limited discovery. 2 In serving the subpoenas, Plaintiff will leave the false impression

on the recipients of the subpoenas that because he has filed the above referenced matter, he is

allowed to proceed with the discovery requested. Plaintiff should not be allowed to flout the

Court’s Orders by issuing subpoenas containing broad document requests to various agencies




1
  Plaintiff has served a “Notice of Taking Deposition of Defendant Montachusetts Regional Transit Authority
Through Designated Witnesses Pursuant to Fed. Rule Civ. P. 30(b)(6) Duces Tecum on June 22, 2021” seeking a
witness or witnesses to testify beyond the narrow issue allowed by the Court’s Orders that also includes a request for
documents in addition to Plaintiff’s Request for Production of Documents already propounded on Defendant.
Defendant will file a separate motion for protective order for the Notice of Taking Deposition if Plaintiff does not
agree to narrow the scope of the deposition.
2
  Plaintiff has already propounded one set of interrogatories, one set of requests for admissions and one set of
document requests on the Defendant, which Defendant is in the process of responding to.
                                                          2
          Case 4:19-cv-11093-TSH Document 106 Filed 05/25/21 Page 3 of 4




under the guise of this lawsuit. Likewise, Plaintiff should not be allowed to subpoena a witness

to deposition to skirt the one (1) deposition limitation set by this Court.

        Plaintiff has refused to withdraw the above referenced subpoenas. Wherefore, Defendant

respectfully requests that this honorable Court order that Plaintiff withdraw the five (5) above

referenced subpoenas and if already served, notify the recipients that they do not need to

respond. Defendant also respectfully request that this Court award Defendant its attorneys’ fees

for having to file this Motion given the clear limitations set by the Court on the conduct of

discovery at this stage.



                                                       DEFENDANT
                                                       MONTACHUSETT REGIONAL TRANSIT
                                                       AUTHORITY,

                                                       By its attorneys,

                                                       /s/ Deborah I. Ecker
                                                       Mark R. Reich (BBO# 553212)
                                                       Deborah I. Ecker (BBO# 554623)
                                                       KP Law, P.C.
                                                       101 Arch Street, 12th Floor
                                                       Boston, MA 02110-1109
                                                       (617) 556-0007
                                                       mreich@k-plaw.com
Dated: May 25, 2021                                    decker@k-plaw.com


765118/MART/0006




                                                  3
         Case 4:19-cv-11093-TSH Document 106 Filed 05/25/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.


Date: May 25, 2021                                   /s/ Deborah I. Ecker




                                                4
